DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-28 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Kishigami et al (US20180205572) hereinafter Kishigami.


As to claim 15, Kishigami discloses a device for a serial bus system, comprising: a receiver configured to receive a signal from a bus of the bus system, in which bus 

As to claim 25, Kishigami discloses a user station for a serial bus system, comprising: a communication control device configured to control a communication of the user station with at least one other user station of the , (Fig. 1 with stations such as first node and second node)bus system; and a device including a receiver configured to receive a signal from a bus of the bus system, in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system (where the state changes from sleep mode, to normal mode, para. 0054), wherein for a message, bus states of the signal received from the bus in the first communication phase are different from bus 

As to claim 27, Kishigami discloses a bus system, comprising: a bus (Fig. 1and bus 2); 
and at least two user stations (Fig.1 with node 1, and 2) connected to one another via the bus in such a way that they may communicate serially with one another, and of which at least one user station 102432162.1 7includes a user station including: a communication control device configured to control a communication of the user station with at least one other user station of the bus system (Fig.2, and control unit 18) ,
 and a device including a receiver configured to receive a signal from a bus of the bus system, in which bus system at least one first communication phase and one second communication phase (where the state changes from sleep mode, to normal mode, para. 0054), are used for exchanging messages between user stations of the bus system, wherein for a message, bus states of the signal received from the bus in the first communication phase are different from bus states of the signal received in the second communication phase, the receiver being configured to generate a digital signal from the signal received from the bus and to output the signal to a communication 
.  
As to claim 28, Kishigami discloses a method for communicating in a serial bus system, the method being carried out using a receiver configured to receive a signal from a bus of the bus system (Fig.1 with communication between node 1, and node 2) , in which bus system at least one first communication phase and one second communication phase are used for exchanging messages between user stations of the bus system, the receiving carrying out the following steps: receiving a signal from the bus of the bus system, for a message, bus states of the signal received from the bus in the first communication phase being different from bus states of the signal received in the second communication phase phase (where the state changes from sleep mode, to normal mode, para. 0054); generating a digital signal from the signal received from the bus; and outputting the generated digital signal to a communication control device that evaluates data contained in the digital signal, the receiver using a first reception threshold (Fig.3a where the resistive threshold is used to define the high signal, para. 0052)  and a second reception threshold in each of the first and second communication phases for generating the digital signal, the second reception threshold having a negative voltage value (Negative voltage value para. 0061).

 
As to claim 17, Kishigami discloses  the device, wherein the bus states of the signal received from the bus in the first communication phase are generated with a different physical layer than the bus states of the signal received in the second communication phase (Fig. 2, and paras. 0047, 0048 specifying high and low speed layers).  

As to claim 18, Kishigami discloses the device as recited, wherein in the first communication phase, bits of 102432162.1 5signals have a bit time that is greater by at least a factor of 10 than a bit time of bits that are driven in the second communication phase (Paras. 0003- 0008, where low speed is CAN, and high speed is Ethernet).  

As to claim 19, Kishigami discloses  the device, wherein in the first communication phase, it is negotiated which of the user stations of the bus system in a subsequent second communication phase obtains, at least temporarily, exclusive, collision-free 

As to claim 20, Kishigami discloses  the device, further comprising: a reception threshold adaptation device configured to evaluate the signal received from the bus with regard to a communication phase present at that time, and to switch the first reception threshold over to the third reception threshold or to switch the third reception threshold over to the first reception threshold, based on the result of the evaluation (Figs. 2, and 5 illustrates said ad control unit 128 of Fig. 2 adapts levels (see Fig. 5)  accordingly, paras. 0045, 0046). 
 
As to claim 21, Kishigami discloses  the device, wherein the reception threshold adaptation device switches the first reception threshold over to the third reception threshold when, after the first communication phase, in which no exclusive, collision-free access of a user station to the bus of the bus system is ensured, a switch is made over to a communication phase with the exclusive, collision-free access to the bus.(Fig. 2, and para. 0046)  

As to claim 22, Kishigami discloses The device as recited in claim 20, wherein the reception threshold adaptation device is configured to carry out an average value formation of a differential voltage of two signals received from the bus in order to switch the first reception threshold over to the third reception threshold or to switch the third reception threshold over to the first reception threshold.

As to claim 23, Kishigami discloses the device, further comprising: a transmitter configured to transmit messages onto a bus of the bus system, the transmitter being configured to switch between a first operating mode and a second operating mode during transmission of the first and second communication phases of a message (Fig. 2, and para. 0021).  

As to claim 24, Kishigami discloses The device as recited in claim 23, wherein in the first operating mode, the transmitter is configured to generate a first data state as a bus state with different bus levels for two bus wires of a bus line, and a second data state as a bus state with the same bus level for the two bus wires of the bus line, and in the second operating mode, the transmitter is configured to generate the first and second data states as a bus state, respectively, with different bus levels for the two bus wires of the bus line.(Fig. 5, and paras. 0088, 0089).
  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8989210 teaches a serial bus coupled to a plurality of high speed/low speed stations that manages bus transaction in a collision-free means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184